DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by US 9723192 to Sammons (“Sammons”).
Regarding Claim 1:  “A security monitoring system comprises:
At least one device unit;  (See the recording apparatus where the recording apparatus can also be “part of a system comprising a multiplicity of similar apparatuses”  Sammons, Column 1, lines 64-65.)
the at least one device unit comprises a main body, a plurality of electronic components, … the plurality of electronic components being integrated into the main body;  (For example “an automated recording system (also referred to herein as an automated cameraman) comprising one or more digital cameras, the cameras and their controls may be integrated with positioners that orient each”  Sammons, Column 2, lines 51-54.)
and a mount; the mount being externally connected to the main body;  (See a “mounting accessory) for mounting to various types of equipment (poles, skis, tripods, helmets, and so on) in Sammons, Column 4, lines 56-61 and in Column 5, lines 7-8.)
the plurality of electronic components being configured to monitor with a broader and deeper field of view (FOV);  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, multiple cameras have a broader and deeper field of view than a single camera.  See Specification, Page 2, lines 1-3.  Alternatively, this can also be accomplished by a wide angle camera.  Prior art teaches both embodiments:  Multiple cameras in Sammons, Column 1, lines 59-66, Column 2, lines 53-54, and a wide angle camera in Column 4, lines 26-27 and Column 22, lines 15-17.) 
the plurality of electronic components being configured to identify and track a moving object; and  (“track the movements of one or more subjects ( or targets) and record the activity without the aid of a cameraman.”  Sammons, Column 4, lines 1-2.)
the plurality of electronic components being configured to communicate and interact with a remote user control device.”  (“comprises a remote device or devices associated with the subject or subjects of the recording, these may incorporate system and camera controls.”  Sammons, Column 2, lines 56-60 and similarly in Column 6, line 66 – Column 7, lines 7.)
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483